FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                      UNITED STATES COURT OF APPEALS                June 22, 2020
                                                                Christopher M. Wolpert
                                   TENTH CIRCUIT                    Clerk of Court



 ALBERTA ROSE JOSEPHINE
 JONES,

          Plaintiff - Appellant,

 v.                                                     No. 19-6005
                                                (D.C. No. 5:18-CV-01171-HE)
 DONALD DAVID JONES,                                    (W.D. Okla.)

          Defendant - Appellee.


 ALBERTA ROSE JOSEPHINE
 JONES,

          Plaintiff - Appellant,

 v.
                                                        No. 19-6006
 DONALD DAVID JONES,                            (D.C. No. 5:18-CV-01193-HE)
                                                        (W.D. Okla.)
          Defendant - Appellee.


                             ORDER AND JUDGMENT *



      *
              This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and 10th Circuit Rule 32.1. After examining the briefs and
appellate record, this panel has determined unanimously that oral argument would
not materially assist in the determination of these appeals. See F ED . R. A PP . P.
34(a)(2); 10 TH C IR . R. 34.1(G). The cases are therefore ordered submitted
without oral argument.
Before HOLMES, MURPHY, and CARSON, Circuit Judges.


      Alberta Rose Josephine Jones, proceeding pro se, 1 appeals from two orders

of the United States District Court for the Western District of Oklahoma filed on

December 17, 2018, and January 7, 2019. The December 17 order essentially did

three things. First, it remanded Case No. 18-1171 to state court in Oklahoma.

Second, it dismissed Case No. 18-1193—a second case filed by Ms. Jones—for

lack of subject-matter jurisdiction and failure to state a claim. Third, it gave Ms.

Jones notice of the court’s intention to impose certain specified filing restrictions

on her in light of her persistent filing of meritless claims, and gave her an

opportunity to respond. After the response period ended, in the January 7 order,

the court imposed the filing restrictions proposed in the December 17 order. Ms.

Jones has filed two appeals to challenge the district court’s rulings in Case No.

18-1171 and Case No. 18-1193: that is, Tenth Circuit appeals docketed,

respectively, as Case No. 19-6005 and Case No. 19-6006. 2


      1
              Because Ms. Jones is proceeding pro se, we construe her filings
liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); accord Garza
v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010), but “we will not ‘assume the
role of advocate,’” United States v. Parker, 720 F.3d 781, 784 n.1 (10th Cir.
2013) (quoting Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008)).
      2
             Initially, our court consolidated Ms. Jones’s appeals. At Ms. Jones’s
request, however, the cases were unconsolidated, though Ms. Jones ultimately
filed only one opening brief with respect to both appeals. Consistent with 10th

                                          2
      Exercising jurisdiction under 28 U.S.C. § 1291, for the reasons discussed

below, we dismiss in part Ms. Jones’s appeal in Case No. 19-6005 for lack of

appellate jurisdiction and affirm in part; as to her appeal in Case No. 19-6006,

we affirm. 3

                                         I

                                         A

      Ms. Jones is no stranger to federal court, filing numerous lawsuits there.

Two cases are relevant to the current appeal: Case No. 18-1171 and Case No. 18-

1193. In Case No. 18-1171, Ms. Jones filed a notice of removal with respect to

her state-court divorce lawsuit. On the same day, she filed a motion to recuse all

of the judges of the Western District of Oklahoma and “request[ed] a special




Circuit Rule 10.3(C) and 10th Circuit Rule 11.2(B), separate records were
prepared and docketed for the unconsolidated pro se appeals. We cite portions of
the record for 19-6005—which contains many documents applicable to both
appeals—as “R. (19-6005) at ä” and portions of the record for 19-6006 as “R.
(19-6006) at ä.”
      3
             On July 23, 2019, Ms. Jones moved the court for leave to file an
appendix. We grant that motion in part, insofar as her appendix contains copies
of documents found in our files or those of the district court, as to which we may
permissibly take judicial notice in any event. See St. Louis Baptist Temple v. Fed.
Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979) (“[I]t has been held that
federal courts, in appropriate circumstances, may take notice of proceedings in
other courts, both within and without the federal judicial system, if those
proceedings have a direct relation to matters at issue.”). In all other respects, we
deny this motion.


                                         3
judge be assigned to this case from the Administrative Office of the Courts in

Washington D.C.” R. (19-6005) at 50. After initially being assigned to another

district court judge, this case was transferred to U.S. District Judge Joe Heaton.

Then, Ms. Jones filed a motion specifically seeking to recuse Judge Heaton. And,

a few days later, Ms. Jones filed an amended complaint in which she named as

defendants various state and federal judges, including Judge Heaton.

      In Case No. 18-1193, Ms. Jones filed a complaint in federal court against

her former husband, Donald David Jones, which alleged that he had committed

fraud in the underlying state-court proceeding. After first being assigned to

another judge, this case also was transferred to Judge Heaton.

      Judge Heaton filed an order on December 17, 2018, applicable to both of

Ms. Jones’s district court cases. At the outset, Judge Heaton declined to recuse.

Judge Heaton invoked the “rule of necessity,” under which “a judge is qualified to

decide a case even if he or she would normally be impeded from doing so, when

‘the case cannot be heard otherwise.’” Switzer v. Berry, 198 F.3d 1255, 1258

(10th Cir. 2000) (quoting United States v. Will, 449 U.S. 200, 213 (1980)). In

this regard, Judge Heaton reasoned that “[i]t is the apparent practice of Ms. Jones

to sue any judge who enters an order contrary to her position in the ongoing

divorce or divorce-related dispute(s)” and that such an “approach is potentially

never-ending.” R. (19-6005) at 251. Furthermore, Judge Heaton reasoned that


                                          4
“as no credible basis for recusal has been suggested beyond disagreement with the

court’s decisions, . . . recusal of the undersigned is not warranted.” Id.

      In the December 17 order, the court then sua sponte remanded Case No. 18-

1171 to state court, expressly determining that “[t]he case was improperly

removed, and this court lacks jurisdiction over it.” Id. at 252. Among other

things, the court noted that Ms. Jones’s “attachments to [her] removal petition

indicate[d] she was the plaintiff, not the defendant,” and thus “Ms. Jones [wa]s

not eligible to remove the case she filed in state court to this court.” Id. at

251–52 (emphasis added); see 28 U.S.C. § 1441(a) (noting that “any civil action”

over which federal courts have proper subject-matter jurisdiction “may be

removed by the defendant or the defendants” (emphasis added)). Further, the

court noted that, even if Ms. Jones qualified as a proper defendant for removal

purposes because of a counterclaim asserted by Mr. Jones in state court (which

the district court deemed to be a mistaken notion), her removal would have been

defective under § 1441(b)(2) because she was an Oklahoma citizen. See, e.g.,

City of Albuquerque v. Soto Enters., Inc., 864 F.3d 1089, 1095 (10th Cir. 2017)

(noting as one recognized “defect” in removal barring appellate review to be

“noncompliance with the forum-defendant rule in § 1441(b), which forbids

removal when a defendant is a citizen of the forum state”). Although identifying

these procedural problems plaguing Ms. Jones’s removal action, the court


                                           5
expressly rested its remand in part on jurisdictional grounds, ruling that “this

court lacks jurisdiction over” this case. R. (19-6005) at 252.

      As for Case No. 18-1193, the district court (i.e., Judge Heaton) noted that

Ms. Jones’s complaint included claims against Mr. Jones based on his purported

lies in the state-court divorce proceeding. It reasoned that “this court is not an

appellate court from proceedings in state court and it lacks subject matter

jurisdiction to decide matters that were within the province of the state court

divorce or other proceedings.” 4 R. (19-6006) at 30. The court next explained

that, “to the extent that plaintiff’s complaint arguably alleges claims outside the

literal scope of the divorce and similar proceedings, the court concludes the

complaint fails to state a claim.” Id. The court therefore dismissed the case (i.e.,

Case No. 18-1193) without prejudice, and denied leave to amend in light of Ms.

Jones’s history of frivolous litigation.

      As to that history, the court described Ms. Jones’s “persistent efforts to

litigate her divorce-related complaints” in federal court, notwithstanding the

absence of jurisdiction in such courts to hear such claims, and noted that those


      4
              See, e.g., Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992) (noting
that “[t]he whole subject of the domestic relations of husband and wife, parent
and child, belongs to the laws of the States and not to the laws of the United
States” (alteration in original) (quoting Ex parte Burrus, 136 U.S. 586, 593–94
(1890))); Leathers v. Leathers, 856 F.3d 729, 756 (10th Cir. 2017) (“The
domestic relations exception divests federal courts of the power to issue divorce,
alimony, and child custody decrees.”).

                                           6
complaints had been “rejected multiple times, on jurisdictional and other

grounds.” Id. at 31. The court also noted that “Ms. Jones’ meritless filings in the

Western District [we]re not limited to the cases” involving her divorce, and

described several other cases that Ms. Jones had commenced which the district

court had sua sponte dismissed as meritless. Id. at 32–33. Based on Ms. Jones’s

litigation history—which the court thus deemed to be replete with frivolous

claims—the court directed Ms. Jones in its December 17 order to show cause as to

why certain specified filing restrictions should not be imposed on her. The

district court gave Ms. Jones fourteen days to respond to the proposed filing

restrictions.

       Instead of directly doing so, on December 19, 2018, Ms. Jones filed a

document styled, Motion for Reconsideration and Motion to Stay Proceedings

(“Motion for Reconsideration”), in which Ms. Jones almost exclusively urged

Judge Heaton to reconsider his denial of her recusal motion. She did not

meaningfully challenge the filing restrictions.

       Nevertheless, on January 7, 2019, in addition to denying Ms. Jones’s

request that he reconsider his recusal ruling, Judge Heaton—presumably giving a

generous reading to Ms. Jones’s Motion for Reconsideration—reasoned that Ms.

Jones “apparently also intended to respond [through her motion] to the notice as

to potential filing restrictions.” Id. at 40. He then ruled that “to the extent that


                                           7
[her] response addresses the proposed filing restrictions, it does not set out any

basis for concluding that filing restrictions are unwarranted.” Id. at 40–41.

Consequently, in its January 7 order, the court imposed filing restrictions on Ms.

Jones.

                                            B

         Ms. Jones timely filed a notice of appeal from the district court’s resolution

of Case No. 18-1171 and Case No. 18-1193. Those appeals were docketed in our

court, respectively, as Case No. 19-6005 and Case No. 19-6006. Specifically, in

her notices of appeal, Ms. Jones indicated that she was appealing “from the final

orders entered by the Honorable Judge Joe Heaton.” R. (19-6005) at 265; accord

R. (19-6006) at 43. However, critically, Ms. Jones’s opening brief only addresses

two rulings of the district court: Judge Heaton’s decision not to recuse and his

decision to impose filing restrictions. Even though Ms. Jones is proceeding pro

se, we will not act as her advocate and fashion arguments for her. See, e.g.,

Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005)

(noting that “the court cannot take on the responsibility of serving as the litigant’s

attorney in constructing arguments and searching the record”); cf. Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“[W]e do not believe it is the

proper function of the district court to assume the role of advocate for the pro se

litigant.”).


                                            8
      Ms. Jones was obliged—just like any other appellant—to tell us in her

opening brief “why the district court’s decision was wrong.” Nixon v. City & Cty.

of Denver, 784 F.3d 1364, 1366 (10th Cir. 2015) (“The first task of an appellant

is to explain to us why the district court’s decision was wrong.”); see Nielsen v.

Price, 17 F.3d 1276, 1277 (10th Cir. 1994) (“This court has repeatedly insisted

that pro se parties ‘follow the same rules of procedure that govern other

litigants.’” (quoting Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992))). We

may find unaddressed or inadequately briefed issues to be waived. See, e.g.,

Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007) (“Consistent with this

requirement [of Federal Rule of Appellate Procedure 28], we routinely have

declined to consider arguments that are not raised, or are inadequately presented,

in an appellant’s opening brief.”). And we see no reason not to do so here.

      More specifically, reading her opening brief liberally, we conclude that Ms.

Jones has only attempted to challenge the district court’s recusal and filing-

restriction decisions—and the latter in only a very limited way. Therefore,

exercising our discretion, we elect to reach only the merits of her arguments as to

those two decisions. See, e.g., Abernathy v. Wandes, 713 F.3d 538, 552 (10th Cir.

2013) (“[T]he decision regarding what issues are appropriate to entertain on

appeal in instances of lack of preservation is discretionary.”).




                                          9
      But before doing so, we address our own subject-matter jurisdiction

concerning the district court’s remand ruling. We have an independent obligation

to police our jurisdiction of course. See, e.g., Spring Creek Expl. & Prod. Co. v.

Hess Bakken Inv., II, LLC, 887 F.3d 1003, 1013 (10th Cir. 2018) (“[W]e have ‘an

independent obligation to determine whether subject-matter jurisdiction exists,

even in the absence of a challenge from any party.’” (quoting Arbaugh v. Y&H

Corp., 546 U.S. 500, 514 (2006))); Gad v. Kan. State Univ., 787 F.3d 1032, 1035

(10th Cir. 2015) (“[W]e always have an independent obligation—no matter the

stage of litigation—to consider whether a case creates a live case or controversy

and belongs in federal court.”).

      And though Ms. Jones makes no cognizable arguments on the subject, at

least nominally this remand ruling falls within the ambit of one of her

appeals—specifically, within the scope of Case No. 19-6005. See, e.g., R. (19-

6005) at 265 (appealing “from the final orders entered by the Honorable Judge

Joe Heaton”). Consequently, if we had jurisdiction over the portion of Case No.

19-6005 that encompasses Ms. Jones’s possible challenge to the court’s remand

decision, we could—though likely would not, for the reasons noted

above—exercise our discretion to reach the merits of that matter.

      Therefore, we first undertake an inquiry to determine whether we could

exercise jurisdiction over the district court’s remand ruling, and we answer that


                                         10
question in the negative. That is, we could not. After conducting that inquiry, we

address on the merits Ms. Jones’s arguments with respect to the district court’s

orders regarding (1) recusal and (2) filingI Irestrictions.

                                            A

      “We review the district court’s ruling on the propriety of removal de novo.”

Parson v. Johnson & Johnson, 749 F.3d 879, 886 (10th Cir. 2014) (quoting

Frederick v. Hartford Underwriters Ins., 683 F.3d 1242, 1245 (10th Cir. 2012)).

      Removal of cases to federal court is governed by statute. And Ms. Jones

specifically purported to remove her action on the basis of diversity of

citizenship. See 28 U.S.C. § 1441(b). Appellate review of an order remanding a

case to state court is generally prohibited. See id. § 1447(d). Despite this general

prohibition, however, the Supreme Court has held that § 1447(d)’s bar to

appellate review applies only to remands predicated on one of the two grounds

enumerated in § 1447(c)—i.e., lack of subject matter jurisdiction or a defect in

removal procedure, properly raised by motion. See Things Remembered, Inc. v.

Petrarca, 516 U.S. 124, 127–28 (1995) (“As long as a district court’s remand is

based on a timely raised defect in removal procedure or on lack of subject-matter

jurisdiction—the grounds for remand recognized by § 1447(c)—a court of appeals

lacks jurisdiction to entertain an appeal of the remand order under § 1447(d).”);

see SBKS Serv. Corp. v. 1111 Prospect Partners, L.P., 105 F.3d 578, 580 (10th


                                            11
Cir. 1997) (noting that “the only remands immune to appellate review are those

predicated upon lack of subject matter jurisdiction or defects in the removal

procedure”); cf. Flores v. Long, 110 F.3d 730, 732 (10th Cir. 1997) (“[I]n the

instant case there was no motion to remand for a defect in removal procedure.

Thus, we must determine whether the district court remanded for ‘lack of subject

matter jurisdiction’ under § 1447(c).”).

      “The district court need not be correct in its determination that it lacked

subject matter jurisdiction, however, so long as it made that determination in good

faith.” Archuleta v. Lacuesta, 131 F.3d 1359, 1362 (10th Cir. 1997); cf. Pritchett

v. Office Depot, Inc., 420 F.3d 1090, 1094–95 (10th Cir. 2005) (“It is

well-established that statutes conferring jurisdiction upon the federal courts, and

particularly removal statutes, are to be narrowly construed in light of our

constitutional role as limited tribunals.”). Where “§ 1447(d) absolutely prohibits

appellate review of the [remand] order, . . . we adhere firmly to this prohibition

even where we believe that the district court was plainly incorrect.” Kennedy v.

Lubar, 273 F.3d 1293, 1297 (10th Cir. 2001).

      We conclude that we lack jurisdiction to review the district court’s remand

order. Although the district court predicated its sua sponte remand ruling on

more than one ground, the court expressly and unequivocally determined that it

“lack[ed] jurisdiction over” Ms. Jones’s removed case. R. (19-6005) at 252.


                                           12
And, “[h]aving independently reviewed the record,” we have no reason to doubt

the court’s good faith in making this determination. Dalrymple v. Grand River

Dam Auth., 145 F.3d 1180, 1185 (10th Cir. 1998); accord Flores, 110 F.3d at

732. Accordingly, we conclude that we lack jurisdiction over Ms. Jones’s appeal

insofar as it relates to the district court’s decision to remand case No. 18-1171 to

the state court. Stated otherwise, we lack jurisdiction over the portion of Case

No. 19-6005 that encompasses a possible appeal from the district court’s remand

ruling and dismiss that portion of the appeal.

                                          B

      But that is not the end of the story with respect to Case No. 19-6005. This

appeal centrally involves Judge Heaton’s denial of Ms. Jones’s recusal motion.

That decision was not only the major focus of Ms. Jones’s filings before the

district court, but also is the principal focus of her appellate briefing. We review

a denial of a motion to recuse for abuse of discretion. See, e.g., United States v.

Lowe, 106 F.3d 1498, 1504 (10th Cir. 1997). “[U]nder that standard we will

uphold a district court’s decision unless it is an ‘arbitrary, capricious, whimsical,

or manifestly unreasonable judgment.’” Higganbotham v. Okla. ex rel. Okla.

Transp. Comm’n, 328 F.3d 638, 645 (10th Cir. 2003) (quoting Coletti v. Cudd

Pressure Control, 165 F.3d 767, 777 (10th Cir. 1999)).




                                          13
      Section 455(a) of Title 28 of the United States Code states that a judge

“shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a). This requirement is intended “to

promote confidence in the judiciary by avoiding even the appearance of

impropriety whenever possible.” Mathis v. Huff & Puff Trucking, Inc., 787 F.3d
1297, 1310 (10th Cir. 2015) (quoting Liljeberg v. Health Servs. Acquisition Corp.,

486 U.S. 847, 865 (1988)). Moreover, a judge “shall also disqualify himself” if

the judge possesses “personal knowledge of disputed evidentiary facts concerning

the proceeding.” 28 U.S.C. § 455(b)(1); see United States v. Page, 828 F.2d
1476, 1481 (10th Cir. 1987) (noting that “[t]his rule [of § 455(b)(1)] applies to

knowledge which the judge obtained extrajudicially, e.g., through prior

representation of a party, or by witnessing the events at issue in the proceeding.

Section 455(b)(1) does not apply to knowledge obtained in the course of related

judicial proceedings.”); accord In re Grand Jury 95-1, 118 F.3d 1433, 1438 (10th

Cir. 1997).

      Section 455 establishes “an objective standard: disqualification is

appropriate only where the reasonable person, were he to know all the

circumstances, would harbor doubts about the judge’s impartiality.” Mathis, 787
F.3d at 1310 (quoting In re McCarthey, 368 F.3d 1266, 1269 (10th Cir. 2004));

accord Andrade v. Chojnacki, 338 F.3d 448, 454 (5th Cir. 2003). Consequently,


                                         14
“[t]he scope of inquiry is limited to outward manifestations and reasonable

inferences drawn therefrom. Section 455 does not require recusal based only on

assumptions about a judge’s beliefs that are not substantiated by the facts of

record.” In re McCarthey, 368 F.3d at 1269–70 (citation omitted).

      The district court did not abuse its discretion in denying Ms. Jones’s

motion to recuse. Ms. Jones has simply failed to allege facts that would lead a

reasonable person to “harbor doubts about [Judge Heaton’s] impartiality.”

Mathis, 787 F.3d at 1310 (quoting In re McCarthey, 368 F.3d at 1269). Ms. Jones

has alleged that

             Judge Heaton was appointed to the bench when Ms. Jones’[s]
             aunt [who was purportedly the Oklahoma Secretary of State at the
             time] and uncle we[re] active members of the Republican Party.
             . . . [And] Ms. Jones was informed by her aunt that she [had]
             helped appoint Judge Joe Heaton to his current position.

Aplt.’s Opening Br. at 2–3; see R. (19-6005) at 88 (stating that Judge Heaton’s

judicial appointment “was facilitated by . . . [the] [then-]Secretary of State of the

State of Oklahoma”).

      From these factual allegations, Ms. Jones appears to infer that Judge

Heaton was “politically influence[d],” R. (19-6005) at 88, and that “he had

knowledge about [her] and the cases at hand that were not to be found in [her]

pleadings,” Aplt.’s Opening Br. at 11. However, even if those factual allegations

were true, Ms. Jones’s inferences from them would amount to nothing more than


                                          15
sheer speculation and conjecture, and that would not be enough to provide an

objective basis for Judge Heaton’s recusal. See, e.g., Willner v. Univ. of Kan.,

848 F.2d 1023, 1027 (10th Cir. 1988) (noting that “[a]n unsubstantiated

suggestion of personal bias or prejudice is insufficient to mandate recusal”). Put

another way, even if it were true that Judge Heaton knew Ms. Jones’s aunt and

uncle, and that her aunt, while Oklahoma Secretary of State, had helped him to be

appointed to the federal bench, there would be no reasonable basis to infer from

those facts—standing alone—that Judge Heaton was biased against Ms. Jones or

had some extra-judicial knowledge concerning her case, so as to justify his

recusal. See Nichols v. Alley, 71 F.3d 347, 351 (10th Cir. 1995) (providing “a

nonexhaustive list of various matters not ordinarily sufficient to require § 455(a)

recusal,” including “[r]umor, speculation, beliefs, conclusions, innuendo,

suspicion, opinion, and similar non-factual matters,” “prior rulings in the

proceeding, or another proceeding, solely because they were adverse,” and “mere

familiarity with the defendant(s)” (emphasis added) (quoting United States v.

Cooley, 1 F.3d 985, 993–94 (10th Cir. 1993))); see also United States v. Dandy,

998 F.2d 1344, 1349–50 (6th Cir. 1993) (ruling that where district judge’s

relationship to government witness was declared to be “merely that of an

acquaintance, not an intimate, personal relationship” that the relationship “was

not of a sufficiently intimate degree to induce a reasonable person with


                                         16
knowledge of all the facts to conclude that [the district judge’s] impartiality could

be reasonably questioned”).

      Further, as evidence of Judge Heaton’s ostensible bias, Ms. Jones alleges

that Judge Heaton presided over one of her prior lawsuits—in which he denied

her request to recuse—and that he “‘unlawfully’ conspired to have the [two] cases

[at issue here] assigned to himself.” Aplt.’s Opening Br. at 2; see Aplt.’s App. at

20, 22, 24 (district court filings that purportedly reflect Ms. Jones’s effort to

recuse Judge Heaton in a prior case and the transfer of the two cases at issue here

to Judge Heaton).

      However, even accepting for purposes of decision here that Judge Heaton

declined to recuse from, and presided over, one of Ms. Jones’s prior cases and

received the two cases at issue here through transfer from other judges, without

more—and there isn’t any more—we cannot infer from these acts a reasonable

basis to question Judge Heaton’s impartiality or the propriety of his serving as the

presiding judge over the two cases at issue. See Nichols, 71 F.3d at 351 (noting

that “mere familiarity with the defendant(s)” typically was not a matter requiring

§ 455(a) recusal (quoting Cooley, 1 F.3d at 994)); see also United States v. Wells,

873 F.3d 1241, 1252 (10th Cir. 2017) (noting that “adverse rulings cannot in

themselves form the appropriate grounds for disqualification” (quoting United

States v. Nickl, 427 F.3d 1286, 1298 (10th Cir. 2005))).


                                          17
      Furthermore, recall that Ms. Jones had sought to recuse every judge in the

Western District of Oklahoma and had filed lawsuits against several judges,

including Judge Heaton, prompting Judge Heaton to invoke the “rule of necessity”

under which “a judge is qualified to decide a case even if he or she would

normally be impeded from doing so, when ‘the case cannot be heard otherwise.’”

Switzer, 198 F.3d at 1258 (quoting Will, 449 U.S. at 213). In this connection,

Judge Heaton persuasively reasoned that “[i]t is the apparent practice of Ms.

Jones to sue any judge who enters an order contrary to her position in the ongoing

divorce or divorce-related dispute(s)” and that such an “approach is potentially

never-ending.” R. (19-6005) at 251. And, on appeal, Ms. Jones does not

meaningfully challenge Judge Heaton’s reasoning for applying that doctrine here.

Therefore, any such argument is waived. See, e.g., Nixon, 784 F.3d at 1366 (“The

first task of an appellant is to explain to us why the district court’s decision was

wrong.”).

      Based on the foregoing, we conclude that Ms. Jones has not give us any

reason to question Judge Heaton’s decision not to recuse. We therefore determine

that he did not abuse his discretion and reject Ms. Jones’s recusal challenge.

                                           C

      “Federal courts have the inherent power to regulate the activities of abusive

litigants by imposing carefully tailored restrictions under appropriate


                                          18
circumstances.” See Ysais v. Richardson, 603 F.3d 1175, 1180 (10th Cir. 2010);

Tripati v. Beaman, 878 F.2d 351, 352 (10th Cir. 1989) (per curiam); Cotner v.

Hopkins, 795 F.2d 900, 902–03 (10th Cir. 1986). We review a district court’s

imposition of such restrictions for an abuse of discretion. See Tripati, 878 F.2d at

354 (“We emphasize that the district court’s discretion in tailoring appropriate

conditions under which [the plaintiff] may commence and prosecute future

lawsuits is extremely broad and that we will not disturb that court’s choice of

requirements absent abuse of that discretion.”); accord McMurray v.

McCelmoore, 445 F. App’x 43, 45 (10th Cir. 2011) (unpublished).

      The district court imposed filing restrictions on January 7, 2019. Those

restrictions were consistent with those the court proposed in its earlier, December

17, 2018 order. In the latter order, the district court carefully considered Ms.

Jones’s litigation history and specifically noted that it had “previously advised

[Ms. Jones] that such restrictions would be considered if [she] persisted in

pursuing claims which were substantively or procedurally meritless.” R. (19-

6006) at 30–31. Further, the court described Ms. Jones’s “persistent efforts to

litigate her divorce-related complaints” in federal court, notwithstanding the

absence of jurisdiction in such courts to hear such claims, and noted that her

complaints “ha[d] been rejected multiple times, on jurisdictional and other

grounds.” Id. at 31. The court also noted that “Ms. Jones’ meritless filings in the


                                          19
Western District [we]re not limited to the cases” involving her divorce, and

described several other cases that Ms. Jones had filed, which the district court had

sua sponte dismissed as meritless. Id. at 32–33. The court expressly informed

Ms. Jones of its intention to impose filing restrictions on her and of the nature of

the proposed restrictions and gave her fourteen days to respond.

      Ms. Jones, however, did not meaningfully do so. Her only filing within the

fourteen-day period was her Motion for Reconsideration, which challenged almost

exclusively the court’s denial of her motion to recuse. Presumably under a very

generous construction of this filing, the district court noted that Ms. Jones

“apparently also intended to respond [through her Motion for Reconsideration] to

the notice as to potential filing restrictions.” Id. at 40. But the court ruled that,

“to the extent that [her] response addresses the proposed filing restrictions, it

does not set out any basis for concluding that filing restrictions are unwarranted.”
Id. at 40–41. Accordingly, the court imposed the filing restrictions.

      Construed liberally, in her opening brief, Ms. Jones voices two objections

to the filing restrictions. First, she primarily complains that “[t]here was

absolutely no time to file an appropriate response” to the December 17 order and

that she had “asked for more time and [was] refused [it] by” Judge Heaton.

Aplt.’s Opening Br. at 6. Second, citing out-of-circuit authority, Ms. Jones

highlights the proposition that “[l]itigiousness alone will not support an


                                           20
injunction restricting filing activities,” id. at 4; presumably, Ms. Jones seeks to

make the point that the district court here relied on her litigiousness alone in

imposing its filing restrictions.

      We need not pause to consider whether Ms. Jones has preserved either

objection for our review—given her failure to meaningfully challenge the filing

restrictions before the district court—because both are meritless. First, we are

hard pressed to find any basis in the record for Ms. Jones’s contention that she

did not have adequate time to respond to the proposed filing restrictions set forth

in the district court’s December 17 order. The district court gave Mr. Jones

fourteen days to respond, and she has not explained why—nor can we discern any

reason why—this would not have been adequate time to respond. Indeed, Ms.

Jones did manage to file a response to the court’s December 17 order by filing her

Motion for Reconsideration a mere two days later on December 19. She simply

failed to offer a meaningful challenge to the court’s filing restrictions in that

motion. And nothing in the record supports Ms. Jones’s contention that she

“asked for more time and [was] refused [it] by” the district court. Id. at 6.

Consequently, Ms. Jones’s first objection is wholly without merit.

      As for her second one, the legal proposition that Ms. Jones

underscores—that is, “[l]itigiousness alone will not support an injunction

restricting filing activities,” Tripati, 878 F.2d at 353—is unremarkable and


                                          21
beyond question. However, insofar as Ms. Jones tacitly argues from that

proposition that the district court relied here on the sheer volume of her prior

filings—standing alone—in imposing its filing restrictions, we cannot agree.

Though brief, the district court’s comments leave no room for doubt that the

court’s concern underlying its filing restrictions was the frivolous nature of Ms.

Jones’s prior filings. In this regard, the court reasoned that it had previously

admonished Ms. Jones for “pursuing claims which were substantively or

procedurally meritless”; noted that her divorce-related complaints “ha[d] been

rejected multiple times, on jurisdictional and other grounds”; and underscored

that “Ms. Jones’ meritless filings in the Western District [we]re not limited to the

cases” involving her divorce. R. (19-6006) at 30–33. Accordingly, we are

unpersuaded by any suggestion from Ms. Jones that the district court imposed

filing restrictions on her because of her “[l]itigiousness alone.” Tripati, 878 F.2d

at 353.

         In sum, we reject Ms. Jones’s two objections to the filing restrictions that

the district court proposed in its December 17 order and imposed in its January 7

order.




                                            22
                                     III

     For the foregoing reasons, we DISMISS IN PART Ms. Jones’s appeal in

Case No. 19-6005 for lack of appellate jurisdiction and AFFIRM IN PART; as to

her appeal in Case No. 19-6006, we AFFIRM.




                                   ENTERED FOR THE COURT


                                   Jerome A. Holmes
                                   Circuit Judge




                                     23